Title: Thomas Jefferson to Dabney Cosby, 26 December 1818
From: Jefferson, Thomas
To: Cosby, Dabney


          
            Sir
            Monticello
Dec. 26. 18.
          
          I have nothing to do with the employment of the workmen for the Central college. that is the exclusive office of the Proctor. should the legislature adopt it for their University, the Proctor will immediately advertize for workmen of different kinds to send in their propositions and terms to him: on which occasion you will see what will be wanting and to whom your propositions must be addressed. Accept my best wishes & respects.
          Th: Jefferson
        